EX 99.23(d)(192) Amendment to Investment Sub-Advisory Agreement Between Jackson National Asset Management, LLC and Invesco Advisers, Inc. This Amendment is made by and between Jackson National Asset Management, LLC, a Michigan limited liability company and registered investment adviser (“Adviser”), andInvesco Advisers, Inc., a Delaware corporation and registered investment adviser (“Sub-Adviser”). Whereas, the Adviser and Sub-Adviser entered into an Investment Sub-Advisory Agreement dated as of January 1, 2010 (“Agreement”), whereby the Adviser appointed the Sub-Adviser to provide certain sub-investment advisory services to certain investment portfolios of JNL Series Trust. Whereas, the Adviser and Sub-Adviser have agreed to the following fund name changes (“Changes”): 1) JNL/AIM Global Real Estate Fund to JNL/Invesco Global Real Estate Fund; 2) JNL/AIM International Growth Fund to JNL/Invesco International Growth Fund; 3) JNL/AIM Large Cap Growth Fund to JNL/Invesco Large Cap Growth Fund; and 4) JNL/AIM Small Cap Growth Fund to JNL/Invesco Small Cap Growth Fund. Whereas, the Adviser and Sub-Adviser have also agreed to amend Schedule A and Schedule B of the Agreement for these Changes. Now Therefore, in consideration of the mutual covenants herein contained, the parties hereby agree to amend the Agreement as follows: 1.Schedule A to the Agreement is hereby deleted and replaced in its entirety with Schedule A dated October 11, 2010, attached hereto. 2.Schedule B to the Agreement is hereby deleted and replaced in its entirety with Schedule B dated October 11, 2010, attached hereto. In Witness Whereof, the Adviser and the Sub-Adviser have caused this Amendment to be executed as of this 11th day of October, 2010. Jackson National Asset Management, LLC Invesco Advisers, Inc. By:/s/ Mark D. Nerud By:/s/ P. Michelle Grace Name:Mark D. Nerud Name:P. Michelle Grace Title:President and CEO Title:Vice President SCHEDULE A October 11, 2010 (Funds) JNL/Invesco Global Real Estate Fund JNL/Invesco International Growth Fund JNL/Invesco Large Cap Growth Fund JNL/Invesco Small Cap Growth Fund SCHEDULE B October 11, 2010 (Compensation) JNL/Invesco Global Real Estate Fund Average Daily Net Assets Annual Rate $0 to $50 Million 0.50% Amounts over $50 Million 0.45% JNL/Invesco International Growth Fund Average Daily Net Assets Annual Rate $0 to $250 Million 0.40% Amounts over $250 Million 0.35% JNL/Invesco Large Cap Growth Fund Average Daily Net Assets Annual Rate $0 to $150 Million 0.40%* Amounts over $150 Million 0.35% *For the purpose of calculating the sub-adviser fee for the JNL/Invesco Large Cap Growth Fund, assets must be combined with assets of the JNL/Invesco Global Real Estate Fund, the JNL/Invesco International Growth Fund, and the JNL/Invesco Small Cap Growth Fund.For combined net assets greater than $1 billion, the sub-adviser fee will be 0.35% on all assets of the JNL/Invesco Large Cap Growth Fund. JNL/Invesco Small Cap Growth Fund Average Daily Net Assets Annual Rate $0 to $500 Million 0.60%** Amounts over $500 Million 0.55% ** For the purpose of calculating the sub-adviser fee for the JNL/Invesco Small Cap Growth Fund, assets must be combined with assets of the JNL/Invesco Global Real Estate Fund, the JNL/Invesco International Growth Fund, and the JNL/Invesco Large Cap Growth Fund, collectively.For combined net assets greater than $1 billion, the sub-adviser fee will be 0.60% on net assets up to $250 million and 0.55% on net assets greater than $250 million for the JNL/Invesco Small Cap Growth Fund.
